Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There are two scanning mirrors claimed, not clear whether two scanning mirrors meant to be the same one or two separate mirrors.  Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2515517 A (from IDS submitted on 1/8/2020).

Regarding claim 1, GB 2515517 A discloses a display system configured to display an image frame having pixels, the display system (Figs. 1-4) comprising:
a scanning mirror (11, 21);
an array of staggered light emitting elements (10, 10a, 10b, 20) arranged in diagonal rows
and aligned vertical columns (see Fig. 2, 10), wherein the staggered light emitting elements are configured to emit image light (see emitted image light shown in Fig. 3); and
output collimating optics (collimation lens L1 shown in Fig. 3) configured to collimate the image light and to direct the image light at the scanning mirror (11 pages 3-4), wherein the scanning mirror is configured to display a column of pixels in the image frame by reflecting the image light while rotating about an axis at a scanning frequency.

Regarding claim 2, the display system defined in claim 1, wherein the array comprises a 1.5D
Array (see Fig. 2, array 10).

Regarding claim 14, the display system defined in claim 1, wherein the staggered light
emitting elements comprise light emitting elements selected from the group consisting of:
vertical cavity surface emitting lasers (VCSELs), resonant cavity light emitting diodes
(RCLEDs), light emitting diodes (LEDs), and micro light emitting diodes (μLEDs) (LEDs, see page 4).

Regarding claim 16, the display system defined in claim 1, wherein each diagonal row


Regarding claim 21, GB 2515517A discloses a  display system configured to display an image frame, the display system comprising:
a scanning mirror (11, 21);
an array of light source cells arranged in rows and columns (10) and configured
to emit image light, wherein each row in the array comprises:
a first light emitting element (10a),
a second light emitting element (10b) that is offset along a tangential axis
of the image frame with respect to the first light emitting element, and
a third light emitting element (one light emitting element next to 10a) that is offset along the tangential axis with respect to the first and second light emitting elements, the second light emitting element being interposed between the first and third light emitting elements (looking diagonally into 10a and 10b); and
a scanning mirror (11) configured to reflect the image light while scanning
across a Sagittal axis of the image frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2515517 A.
GB 2515517 A discloses the claimed invention as set forth above except for the first number being at least 10 times the second number, although GB 2515517 A discloses the 1.5D array has a first
number of diagonal rows (looking into Fig, 2, there are 16 diagonal rows) and a second number of aligned vertical columns (looking into Fig. 2, there are 2 vertical columns), the first number is at least 8 times the second number.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to add a few more diagonal rows to enhance the brightness of the light emitting from the array of staggered light emitting elements.

Claims 4-8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2515517 A in view of WO 2013/093510 A2 .

Regarding claim 4, GB 2515517A discloses the claimed invention as set forth above except for further comprising:
an additional array of light emitting elements, wherein the light emitting
elements in the additional array are configured to emit additional image light.
WO 2013/093510 A2 discloses a display system comprising: 
an additional array of light emitting elements, wherein the light emitting
elements in the additional array are configured to emit additional image light (see Fig. 7, the arrays 40, 50, 60).  


Regarding claim 5, the display system defined in claim 4, wherein the additional array of light emitting elements comprises an additional array of staggered light emitting elements arranged in diagonal rows and aligned vertical columns, the array of staggered light emitting elements is configured to emit the image light at a first wavelength, and the additional array of staggered light emitting elements is configured to emit the image light at a second wavelength that is different from the first wavelength (40, 50, 60 are three primary color LED arrays, red, green and blue, see page 10).

Regarding claim 6, the display system defined in claim 5, further comprising:
a first diffraction grating (45) configured to diffract the image light in a first direction after reflection off of the scanning mirror; and a second diffraction grating (55) configured to diffract the additional image
light in a second direction after reflection off of the scanning mirror.

Regarding claim 7, the display system defined in claim 4, wherein the array of staggered light
emitting elements has a first physical pitch and wherein the additional array of light emitting elements has a second physical pitch that is greater than the first physical pitch (red, green and blue LEDs).

Regarding claim 8, the display system defined in claim 1, further comprising an array of
Microlenses (44, 54, 64) aligned with each of the staggered light emitting elements in the array and an array of contact pads that are coupled to the staggered light emitting elements and that are misaligned


Regarding claim 15, the display system defined in claim 1, further comprising a housing that
encloses the scanning mirror, the array, and the at least one lens, wherein the housing has a
window and the mirror is configured to reflect the image light through the window (page 13, see description for Fig. 14a).

Regarding claims 11-13, GB 2515517 A in view of WO 2013/093510 A2 discloses the claimed invention as set forth above except for wherein the array of staggered light emitting elements has a physical pitch between 10 and 50 microns, wherein the pixels in the displayed column of pixels in the image frame have a pixel pitch less than 10 microns or wherein the scanning frequency is less than or equal to 240 Hz.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the array of staggered light emitting elements has a physical pitch between 10 and 50 microns, wherein the pixels in the displayed column of pixels in the image frame have a pixel pitch less than 10 microns or wherein the scanning frequency is less than or equal to 240 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2515517 A in view of WO 2013/093510 A2 as applied to claims above, and further in view of Chi et al (US 2017/0236463 A1).
Regarding claim 9, GB 2515517 A in view of WO 2013/093510 A2 discloses the claimed invention as set forth above except for further comprising an additional array of light emitting elements configured to emit infrared light, wherein the output collimating optics are configured to collimate the 
Chi et al discloses a display system (Fig. 4) comprising an additional array of light emitting elements configured to emit infrared light (para [0039]), wherein the output collimating optics are configured to collimate the infrared light and to direct the infrared light at the scanning mirror (470), and wherein the collimating optics comprise chopped optics mounted within a housing (Fig. 3, see housing).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to add infrared light for the purpose of obtaining more efficient displays with purer colors.

Regarding claim 10, the display system defined in claim 9, further comprising an array of infrared light sensors configured to receive a reflected version of the infrared light from the scanning mirror (infrared lights are inherently sensed in the display system since the prior art does not disclose infrared light subtracting device).

Regarding claims 17-20, GB 2515517 A in view of WO 2013/093510 A2 discloses the claimed invention as set forth above except for control circuitry configured to selectively activate the light sources in the array across a tangential axis of the image frame while controlling the scanning mirror to scan across a Sagittal axis of the image frame at a scanning frequency.
Chi et al discloses control circuitry (Fig. 4, controller 330) configured to selectively activate the light sources in the array across a tangential axis of the image frame (440) while controlling the scanning mirror (470) to scan across a Sagittal axis of the image frame at a scanning frequency (see paras [0035], [0036] and Fig. 4).


Regarding claim 18, the apparatus defined in claim 17, wherein the control circuitry is
configured to apply selected timing delays to different sets of the light sources in the array (see Fig. 5) while the scanning mirror scans across the sagittal axis.

	Regarding claim 19, the apparatus defined in claim 17, wherein the control circuitry is
configured to dynamically adjust a brightness of each light source in the array of light sources (paras [0037], [0047]).

Regarding claim 20, the apparatus defined in claim 17, wherein the control circuitry is
configured to rotate the scanning mirror at a first speed within a central region of the image
frame and at a second speed that is less than the first speed in peripheral region of the image
frame surrounding the central region (para [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/12/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872